UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-134 CURTISS-WRIGHT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 13-0612970 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Waterview Boulevard Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 541-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period of time that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, par value $1.00 per share:46,822,708 shares (as of April 30, 2013). Page 1 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES TABLE of CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Statements of Comprehensive Income (Loss) 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statements of Stockholders’ Equity 7 Notes to Condensed Consolidated Financial Statements 8- 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 -31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 36 Page 2 of 36 PART 1- FINANCIAL INFORMATION Item 1. Financial Statements CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands, except per share data) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Research and development expenses Selling expenses General and administrative expenses Operating income Interest expense ) ) Other income, net Earnings from continuing operations before income taxes Provision for income taxes Earnings from continuing operations Discontinued operations, net of taxes Earnings from discontinued operations - Gain on divestiture - Earnings from discontinued operations - Net earnings $ $ Basic earnings per share Earnings from continuing operations $ $ Earnings from discontinued operations - Total $ $ Diluted earnings per share Earnings from continuing operations $ $ Earnings from discontinued operations - Total $ $ Dividends per share $ $ Weighted-average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements Page 3 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (In thousands) Three Months Ended March 31, Net earnings $ $ Other comprehensive income Foreign currency translation, net of tax $ ) $ Pension and postretirement adjustments, net of tax Other comprehensive income (loss), net of tax ) Comprehensive income (loss) $ ) $ See notes to condensed consolidated financial statements Page 4 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except par value) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant, and equipment, net Goodwill Other intangible assets, net Deferred tax assets, net Other assets Total assets $ $ Liabilities Current liabilities: Current portion of long-term and short-term debt $ $ Accounts payable Dividends payable - Accrued expenses Income taxes payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities, net Accrued pension and other postretirement benefit costs Long-term portion of environmental reserves Other liabilities Total liabilities Contingencies and commitments (Note 15) Stockholders' Equity Common stock, $1 par value Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Less:Cost of treasury stock ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements Page 5 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used for operating activities: Depreciation and amortization Gain on divestiture - ) Net gain on sales and disposals of long-lived assets ) ) Deferred income taxes ) Share-based compensation Change in operating assets and liabilities, net of businesses acquired: Accounts receivable, net ) ) Inventories, net ) ) Progress payments ) ) Accounts payable and accrued expenses ) ) Deferred revenue 77 Income taxes payable ) Net pension and postretirement liabilities Other current and long-term assets and liabilities ) Net cash used for operating activities ) ) Cash flows from investing activities: Proceeds sales and disposals of long lived assets - Proceeds from divestiture - Acquisitions of intangible assets - ) Additions to property, plant, and equipment ) ) Acquisition of businesses, net of cash acquired ) - Additional considerations on prior period acquisitions ) - Net cash (used for) provided by investing activities ) Cash flows from financing activities: Borrowings on debt - Principal payments on debt ) ) Proceeds from share-based compensation Excess tax benefits from share-based compensation plans - 20 Net cash provided by financing activities Effect of exchange-rate changes on cash ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash activities: Capital expenditures incurred but not yet paid $ $ See notes to condensed consolidated financial statements Page 6 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock December 31, 2011 $ ) $ ) Net earnings - Other comprehensive income, net of tax - Dividends paid - - ) - - Stock options exercised, net of tax - - Restricted stock - ) - - Other - ) - - Share-based compensation - - - Repurchase of common stock - ) December 31, 2012 $ ) $ ) Net earnings - Other comprehensive loss, net of tax - - - ) - Dividends declared - - ) - - Stock options exercised, net of tax - - Other - ) - - Share-based compensation - - - March 31, 2013 $ ) $ ) See notes to condensed consolidated financial statements Page 7 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Curtiss-Wright Corporation and its subsidiaries (the Corporation or the Company) is a diversified, multinational manufacturing and service company that designs, manufactures, and overhauls precision components and systems and provides highly engineered products and services to the aerospace, defense, automotive, shipbuilding, processing, oil, petrochemical, agricultural equipment, railroad, power generation, security, and metalworking industries. The unaudited condensed consolidated financial statements include the accounts of Curtiss-Wright and its majority-owned subsidiaries.All intercompany transactions and accounts have been eliminated. On March 30, 2012, the Corporation sold its heat treating business to Bodycote plc.The Corporation divested this non-core cyclical business to focus on higher technology engineered services such as specialty coatings and materials testing.As a result of the divestiture, the results of operations for the heat treating business, which were previously reported as part of the Surface Technologies segment, have been reclassified as discontinued operations for all periods presented. Please refer to Footnote 3 of our Condensed Consolidated Financial Statements for further information. The unaudited condensed consolidated financial statements of the Corporation have been prepared in conformity with accounting principles generally accepted in the United States of America, which requires management to make estimates and judgments that affect the reported amount of assets, liabilities, revenue, and expenses and disclosure of contingent assets and liabilities in the accompanying financial statements.The most significant of these estimates includes the estimate of costs to complete long-term contracts under the percentage-of-completion accounting methods, the estimate of useful lives for property, plant, and equipment, cash flow estimates used for testing the recoverability of assets, pension plan and postretirement obligation assumptions, estimates for inventory obsolescence, estimates for the valuation and useful lives of intangible assets, warranty reserves, legal reserves, and the estimate of future environmental costs. Actual results may differ from these estimates.In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in these financial statements. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Corporation’s 2012 Annual Report on Form 10-K.The results of operations for interim periods are not necessarily indicative of trends or of the operating results for a full year. RECENTLY ISSUED ACCOUNTING STANDARDS ADOPTION OF NEW STANDARDS Other Comprehensive Income:Presentation of Comprehensive Income In February 2013, new guidance was issued that amends the current comprehensive income guidance. The new guidance requires entities to disclose the effect of each item that was reclassified in its entirety out of accumulated other comprehensive income and into net income on each affected net income line item.For reclassification items that are not reclassified in their entirety into net income, a cross-reference to other required disclosures is required. The new guidance is to be applied prospectively for annual reporting periods beginning after December 15, 2012 and interim periods within those years.The adoption of this new guidance did not have an impact on the Corporation’s consolidated financial position, results of operations, or cash flows. Page 8 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2.ACQUISITION The Corporation continually evaluates potential acquisitions that either strategically fit within the Corporation’s existing portfolio or expand the Corporation’s portfolio into new product lines or adjacent markets.The Corporation has completed a number of acquisitions that have been accounted for as business combinations and have resulted in the recognition of goodwill in the Corporation's financial statements.This goodwill arises because the purchase prices for these businesses reflect the future earnings and cash flow potential in excess of the earnings and cash flows attributable to the current product and customer set at the time of acquisition.Thus, goodwill inherently includes the know-how of the assembled workforce, the ability of the workforce to further improve the technology and product offerings, and the expected cash flows resulting from these efforts.Goodwill may also include expected synergies resulting from the complementary strategic fit these businesses bring to existing operations. The Corporation allocates the purchase price at the date of acquisition based upon its understanding of the fair value of the acquired assets and assumed liabilities. In the months after closing, as the Corporation obtains additional information about these assets and liabilities, including through tangible and intangible asset appraisals, and as the Corporation learns more about the newly acquired business, it is able to refine the estimates of fair value and more accurately allocate the purchase price.Only items identified as of the acquisition date are considered for subsequent adjustment.The Corporation will make appropriate adjustments to the purchase price allocation prior to completion of the measurement period, as required. Flow Control 2013 Acquisition Phönix Group On February 28, 2013, the Corporation acquired all the outstanding shares of Phönix Holding GmbH for $98.5 million, net of cash acquired.The Share Purchase and Transfer Agreement contains a purchase price adjustment mechanism and representations and warranties customary for a transaction of this type, including a portion of the purchase price deposited into escrow as security for potential indemnification claims against the seller.Management funded the purchase from the Corporation’s revolving credit facility and excess cash at foreign locations. Phönix, headquartered in Germany, is a designer and manufacturer of valves, valve systems and related support services to the global chemical, petrochemical and power (both conventional and nuclear) markets.Phönix has 282 employees and operates Phönix Valves in Volkmarsen, Germany; Strack, located in Barleben, Germany; and Daume Control Valves, located in Hanover, Germany. Phönix also owns sales subsidiaries with warehouses in Texas and France. Revenues of the acquired business were approximately $60.0 million in 2012. The business will operate within the Marine & Power Products Division of Curtiss-Wright's Flow Control segment. The amounts of net sales and net loss included in the Corporation’s consolidated statement of earnings from the acquisition date to the period ended March 31, 2013 are $4.8 million and $0.9 million, respectively. The purchase price of the acquisition has been allocated to the net tangible and intangible assets acquired with the remainder recorded as goodwill on the basis of estimated fair values, as follows: Page 9 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (In thousands) Phönix Accounts receivable $ Inventory Property, plant, and equipment Other current and non-current assets Intangible assets Current and non-current liabilities ) Pension and postretirement benefits ) Deferred income taxes ) Net tangible and intangible assets Purchase price Goodwill $ Goodwill tax deductible No Supplemental Pro Forma Statements of Operations Data (Unaudited) The assets, liabilities and results of operations of the business acquired in 2013 were not material to the Corporation’s consolidated financial position or results of operations, and therefore pro forma financial information for the Phonix acquisition is not presented. The following table presents unaudited consolidated pro forma financial information for the combined results of the Corporation and its completed business acquisitions during the year ended December 31, 2012 as if the acquisitions had occurred on January 1, 2012 for purposes of the financial information presented for the period ended March 31, 2012. (In thousands, except per share data) Net sales $ Net earnings from continuing operations Diluted earnings per share from continuing operations The unaudited pro forma consolidated results were prepared using the acquisition method of accounting and are based on the historical financial information for a three month period.The unaudited pro forma consolidated results are not necessarily indicative of what our consolidated results of operations actually would have been had we completed the acquisition on January 1, 2012. In addition, the unaudited pro forma consolidated results do not purport to project the future results of operations of the combined company nor do they reflect the expected realization of any cost savings associated with the acquisition. The unaudited pro forma consolidated results reflect primarily the following pro forma pre-tax adjustments: · Additional amortization expense of approximately $3.2 million related to the fair value of identifiable intangible assets acquired. · Elimination of historical interest expense of approximately $1.0 million. · Additional interest expense of $4.5 million associated with the incremental borrowings that would have been incurred to acquire these companies as of January 1, 2012. Page 10 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3.DISCONTINUED OPERATIONS On March 30, 2012, the Corporation sold the assets and real estate of its heat treating business, which had been reported in the Surface Technologies segment, to Bodycote plc.The Corporation divested this non-core business to focus on higher technology services such as specialty coatings and materials testing.The heat treating business’ operating results are included in discontinued operations in the Corporation's Condensed Consolidated Statements of Earnings for all periods presented. Components of earnings from discontinued operations for the three months ended March 31, 2012 were as follows: (In thousands) March 31, Net sales $ Earnings from discontinued operations before income taxes Provision for income taxes ) Gain on divestiture, net of taxes of $11,172 Earnings from discontinued operations $ 4.RECEIVABLES Receivables include amounts billed to customers, claims, other receivables, and unbilled charges on long-term contracts consisting of amounts recognized as sales but not billed.Substantially all amounts of unbilled receivables are expected to be billed and collected within one year. The composition of receivables is as follows: (In thousands) March 31, December 31, Billed receivables: Trade and other receivables $ $ Less: Allowance for doubtful accounts ) ) Net billed receivables Unbilled receivables: Recoverable costs and estimated earnings not billed Less: Progress payments applied ) ) Net unbilled receivables Receivables, net $ $ Page 11 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5.INVENTORIES Inventoried costs contain amounts relating to long-term contracts and programs with long production cycles, a portion of which will not be realized within one year.Inventories are valued at the lower of cost (principally average cost) or market. The composition of inventories is as follows: (In thousands) March 31, December 31, Raw materials $ $ Work-in-process Finished goods and component parts Inventoried costs related to long-term contracts Gross inventories Less:Inventory reserves ) ) Progress payments applied ) ) Inventories, net $ $ As of March 31, 2013 and December 31, 2012, inventory also includes capitalized contract development costs of $25.2 million and $23.8 million, respectively, related to certain aerospace and defense programs.These capitalized costs will be liquidated as production units are delivered to the customer.As of March 31, 2013 and December 31, 2012, $2.3 million and $5.4 million, respectively, are scheduled to be liquidated under existing firm orders. 6.GOODWILL The Corporation accounts for acquisitions by assigning the purchase price to acquired tangible and intangible assets and liabilities. Assets acquired and liabilities assumed are recorded at their fair values, and the excess of the purchase price over the amounts assigned is recorded as goodwill. The changes in the carrying amount of goodwill for the three months ended March 31, 2013 are as follows: (In thousands) Flow Control Controls Surface Technologies Consolidated December 31, 2012 $ Acquisitions - - Goodwill adjustments Foreign currency translation adjustment ) March 31, 2013 $ Page 12 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7.OTHER INTANGIBLE ASSETS, NET The following tables present the cumulative composition of the Corporation’s intangible assets: (In thousands) March 31, 2013 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ (In thousands) December 31, 2012 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ Total intangible amortization expense for the three months ended March 31, 2013 was $12.4 million as compared to $7.7 million in the prior year period.The estimated amortization expense for the five years ending December 31, 2013 through 2017 is $42.2 million, $40.3 million, $39.3 million, $38.9 million, and $37.6 million, respectively. 8.FAIR VALUE OF FINANCIAL INSTRUMENTS Forward Foreign Exchange and Currency Option Contracts The Corporation has foreign currency exposure primarily in Europe and Canada.The Corporation uses financial instruments, such as forward and option contracts, to hedge a portion of existing and anticipated foreign currency denominated transactions.The purpose of the Corporation’s foreign currency risk management program is to reduce volatility in earnings caused by exchange rate fluctuations.Guidance on accounting for derivative instruments and hedging activities requires companies to recognize all of the derivative financial instruments as either assets or liabilities at fair value in the Condensed Consolidated Balance Sheets based upon quoted market prices for comparable instruments. Interest Rate Risks and Related Strategies The Corporation’s primary interest rate exposure results from changes in U.S. dollar interest rates. The Corporation’s policy is to manage interest cost using a mix of fixed and variable rate debt. The Corporation periodically uses interest rate swaps to manage such exposures. Under these interest rate swaps, the Corporation exchanges, at specified intervals, the difference between fixed and floating interest amounts calculated by reference to an agreed-upon notional principal amount. For interest rate swaps designated as fair value hedges (i.e., hedges against the exposure to changes in the fair value of an asset or a liability or an identified portion thereof that is attributable to a particular risk), changes in the fair value of the interest rate swaps offset changes in the fair value of the fixed rate debt due to changes in market interest rates. Page 13 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) In March 2013, the Corporation entered into fixed-to-floating interest rate swap agreements to convert the interest payments of the $100 million, 3.85% notes, due February 26, 2025, from a fixed rate to a floating interest rate based on 1-Month LIBOR plus a 1.77% spread, and the interest payments of the $75 million, 4.05% notes, due February 26, 2028, from a fixed rate to a floating interest rate based on 1-Month LIBOR plus a 1.73% spread. In January 2012, the Corporation entered into fixed-to-floating interest rate swap agreements to convert the interest payments of the $200 million, 4.24% notes, due December 1, 2026, from a fixed rate to a floating interest rate based on 1-Month LIBOR plus a 2.02% spread. In addition, the Corporation also entered into a fixed-to-floating interest rate swap agreement to convert the interest payments of $25 million of the $100 million, 3.84% notes, due December 1, 2021, from a fixed rate to a floating interest rate based on 1-Month LIBOR plus a 1.90% spread. The notional amounts of the Corporation’s outstanding interest rate swaps designated as fair value hedges were $400 million at March 31, 2013. The fair value accounting guidance requires that assets and liabilities carried at fair value be classified and disclosed in one of the following three categories: Level 1: Quoted market prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data such as quoted prices, interest rates and yield curves. Level 3: Inputs are unobservable data points that are not corroborated by market data. Based upon the fair value hierarchy, all of the forward foreign exchange contracts and interest rate swaps are valued at a Level 2. Effects on Consolidated Balance Sheets The location and amounts of derivative instrument fair values in the condensed consolidated balance sheet are below. (In thousands) March 31, December 31, Assets Designated for hedge accounting $ $ Interest rate swaps Undesignated for hedge accounting Forward exchange contracts $ $ Total asset derivatives (A) $ $ Liabilities Designated for hedge accounting Interest rate swaps $ $ Undesignated for hedge accounting Forward exchange contracts $ $ Total liability derivatives (B) $ $ (A) Forward exchange derivatives are included in Other current assets and interest rate swap assets are included in Other assets. (B) Forward exchange derivatives are included in Other current liabilities and interest rate swap liabilities are included in Other liabilities. Page 14 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Effects on Condensed Consolidated Statements of Earnings Fair value hedge The location and amount of gains or losses on the hedged fixed rate debt attributable to changes in the market interest rates and the offsetting gain (loss) on the related interest rate swaps for the three months ended March 31, were as follows: Gain/(Loss) on Swap Gain/(Loss) on Borrowings Three Months Ended Three Months Ended March 31, March 31, Income Statement Classification Other income, net $ ) $ ) $ $ Undesignated hedges The location and amount of gains and losses recognized in income on forward exchange derivative contracts not designated for hedge accounting for the three months ended March 31, were as follows: (In thousands) Three Months Ended March 31, Derivatives not designated as hedging instrument Forward exchange contracts: General and administrative expenses Debt The estimated fair value amounts were determined by the Corporation using available market information that is primarily based on quoted market prices for the same or similar issues as of March 31, 2013.Accordingly, all of the Corporation’s debt is valued at a Level 2.The fair values described below may not be indicative of net realizable value or reflective of future fair values.Furthermore, the use of different methodologies to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. The carrying amount of the variable interest rate debt approximates fair value as the interest rates are reset periodically to reflect current market conditions. On February 26, 2013, the Corporation issued $400 million of Senior Notes (the 2013 Notes). The 2013 Notes consist of $225 million of 3.70% Senior Notes that mature on February 26, 2023, $100 million of 3.85% Senior Notes that mature on February 26, 2025, and $75 million of 4.05% Senior Series Notes that mature on February 26, 2028.An additional $100 million of 4.11% Senior Notes that mature on September 26, 2028, will be issued in September of 2013. The 2013 Notes are senior unsecured obligations, equal in right of payment to our existing senior indebtedness. The Corporation, at its option, can prepay at any time all or any part of the 2013 Notes, subject to a make-whole payment in accordance with the terms of the Note Purchase Agreement. In connection with the issuance of the 2013 Notes, the Corporation paid customary fees that have been deferred and are being amortized over the term of the 2013 Notes. Under the Note Purchase Agreement, the Corporation is required to maintain certain financial ratios, the most restrictive of which is a debt to capitalization limit of 60%, and funding obligations under the defined pension plan. The 2013 Notes also contain a cross default provision with respect to the Corporation’s other senior indebtedness. Page 15 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, December 31, Carrying Value Estimated Fair Value Carrying Value Estimated Fair Value Industrial revenue bonds, due 2023 $ Revolving credit agreement, due 2017 5.74% Senior notes due 2013 5.51% Senior notes due 2017 3.84% Senior notes due 2021 3.70% Senior notes due 2023 - - 3.85% Senior notes due 2025 - - 4.24% Senior notes due 2026 4.05% Senior notes due 2028 - - Other debt Total debt $ 9.WARRANTY RESERVES The Corporation provides its customers with warranties on certain products.Estimated warranty costs are charged to expense in the period the related revenue is recognized based on quantitative historical experience.Estimated warranty costs are reduced as these costs are incurred and as the warranty period expires or may be otherwise modified as specific product performance issues are identified and resolved.Warranty reserves are included within Other current liabilities in the Condensed Consolidated Balance Sheets.The following table presents the changes in the Corporation’s warranty reserves: (In thousands) Warranty reserves at January 1, $ $ Provision for current year sales Current year claims ) ) Change in estimates to pre-existing warranties ) ) Foreign currency translation adjustment ) Warranty reserves at March 31, $ $ Page 16 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 10.FACILITIES RELOCATION AND RESTRUCTURING 2012 Restructuring Initiative The Corporation focuses on being the low-cost provider of its products by reducing operating costs and implementing lean manufacturing initiatives, which have in part led to the involuntary termination of certain positions, consolidation of facilities, and product lines. Controls Segment During the first quarter of 2012, the Corporation initiated a restructuring plan within its Controls segment.The objective of this initiative was to streamline the segment’s workflow by eliminating certain positions.In the first quarter of 2012, the Corporation recorded charges of $2.5 million related to severance and benefit costs as part of this initiative.These costs were recorded in the Condensed Consolidated Statement of Earnings primarily affecting Cost of sales and General and administrative expenses for $1.7 million and $0.8 million, respectively. 11.PENSION AND OTHER POSTRETIREMENT BENEFIT PLANS The following tables are consolidated disclosures of all domestic and foreign defined pension plans as described in the Corporation’s 2012 Annual Report on Form 10-K.The postretirement benefits information includes the domestic Curtiss-Wright Corporation and EMD postretirement benefit plans, as there are no foreign postretirement benefit plans. Pension Plans The components of net periodic pension cost for the three months ended March 31, 2013 and 2012 are as follows: (In thousands) Three Months Ended March 31, Service cost $ $ Interest cost Expected return on plan assets ) ) Amortization of prior service cost Amortization of unrecognized actuarial loss Net periodic benefit cost $ $ During the three months ended March 31, 2013, the Corporation made $7.0 million in contributions to the Curtiss-Wright Pension Plan, and expects to make total contributions of approximately $35.0 million in 2013.In addition, contributions of $1.2 million were made to the Corporation’s foreign benefit plans during the three months ended March 31, 2013.Contributions to the foreign benefit plans are expected to be $5.0 million in 2013. Page 17 of 36 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Other Postretirement Benefit Plans The components of the net postretirement benefit cost for the Curtiss-Wright and EMD postretirement benefit plans for the three months ended March 31, 2013 and 2012 are as follows: (In thousands) Three Months Ended March 31, Service cost $ $ Interest cost Amortization of prior service cost ) ) Amortization of unrecognized actuarial gain ) ) Net postretirement benefit cost (income) $
